Matter of Abell v JetBlue Airways Corp. (2015 NY Slip Op 08975)





Matter of Abell v JetBlue Airways Corp.


2015 NY Slip Op 08975


Decided on December 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2015

Tom, J.P., Saxe, Gische, Kapnick, JJ.


16352 650691/10

[*1] In re Christopher Abell, et al., Petitioners-Appellants,
vJetBlue Airways Corporation, Respondent-Respondent.


Locke Lord LLP, Chicago, IL (Robert M. Stephenson of the bar of the State of Illinois, admitted pro hac vice, of counsel), for appellants.
Holland & Knight LLP, New York (Marisa Marinelli of counsel), for respondent.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered February 18, 2015, which denied petitioners' motion to vacate an arbitration award, and granted respondent's cross motion to confirm the award, unanimously affirmed, without costs.
Petitioners failed to meet their heavy burden of showing that the arbitrator did not even "arguably" interpret the parties' employment agreement in rendering his award and therefore he exceeded his arbitral powers pursuant to Section 10(a) of the Federal Arbitration Act (see Oxford Health Plans LLC v Sutter , ___ US ___, ___, 133 S Ct 2064, 2068 [2013]). It is apparent from the face of the award that the arbitrator analyzed the agreement and subsequent amendments closely and carefully,
and that is all that is required to preclude the court from overruling him (id.  at 2070-2071).
We have considered petitioners' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2015
CLERK